Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 1 of 10




           EXHIBIT A
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 2Filed
                                                                     of 8/27/2020
                                                                   Joanna
                                                                                   11:51 AM
                                                                         10Staton, District Clerk
                                                                                                District Court - Bell County, TX
                                                                                                by Melissa Wallace , Deputy



                                         CAUSE NO.
                                                                 319,561-C

KRISTIE LYNN MONTGOMERY                                           s           IN THE DISTRICT COURT
                                                                  $
                                                                  $
VS.                                                               $           BELL COUNTY, TEXAS
                                                                  $
PHILLP OSCAR KING,                                                $
MICHAEL LOONEY TRUCKING                          LLCO             $
CARY A. SEBASTIAN, AND                                            $
CRUM TRUCKING INC.                                                s         169TH   JUDICIAL DISTRICT


            PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURB


TO THE HONORABLE ruDGE OF SAID COURT:


            COMES NOW KRISTIE LYNN MONTGOMERY, hereinafter called Plaintiff,

complaining of PHILLIP OSCAR KING, MICHAEL LOONEY TRUCKING LLC, CAREY A.

SEBASTIAN, and CRUM TRUCKING INC., hereinafter called Defendants, and for cause of

action would respectfully show the court the following:


                                        DISCOVERY CONTROL PLAN


            Plaintiff intends to conduct discovery in accordance with Rule 190.4 of the Texas Rules of

Civil Procedure-a Level 3 Discovery Control Plan.


                                         JURISDICTION AND VENUE


            Venue is proper in Bell County pursuant to Chapter 15.002 of the Texas Civil Practice               &

Remedies Code, in that this is the county in which all or a substantial part of the events or omissions

giving rise to the claim occurred.




Plaintiff   s Original Petition and Request for Disclosure   -   Page   1
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 3 of 10




          Jurisdiction is appropriate in this Court in that this is a lawsuit seeking damages in excess

 of the minimum jurisdictional limits of the district courts in the State of Texas.


                                                      PARTIES


          Plaintiff KRISTIE LYNN MONTGOMERY is a resident of McGregor, Mclennan

 County, Texas. The last three digits of Plaintiff s driver's license number are 094.

          Defendant PHILLP OSCAR KING is an individual who resides at 15009 V/oodruff Ln,

Trumann, Arkansas 72472 in Poinsett County. Defendant KING is a nonresident motorist who

may be served with process through Agent of Service, J. Bruce Bugg, Jr., Chairman, Texas

Transportation Commission, 125 8.11 Street, Austin, Texas 78701-2483.

         Defendant MICHAEL LOONEY TRUCKING                              LLC is a Foreign Limited Liability
Company doing business            in Texas.       Defendant MICHAEL LOONEY TRUCKING LLC's

corporate headquarters is located at 72 CR 636. Bay, Arkansas 72411. Defendant MICHAEL

LOONEY TRUCKING LLC may be served with process by serving the Secretary of State, PO

Box 12079, Austin, Texas 78711-2079 or Secretary of State James E. Rudder Building,                    1019

Brazos, Room 105, Austin, Texas 7870L

         Defendant CARY A. SEBASTIAN is an individual who resides at 1676 S County Road 60

SW, Greensburg, Indiana 47240 in Decatur County. Defendant SEBASTIAN is a nonresident

motorist who may be served with process through Agent of Service, J. Bruce Bugg, Jr., Chairman,

Texas Transportation Commission, I25 E. 11 Street, Austin, Texas 78701-2483.

         Defendant CRUM TRUCKING INC.                          is a Foreign Limited Liability Company doing

business in Texas. Defendant CRUM TRUCKING INC.'s corporate headquarters is located at

1694 Lammers Pkwy, Batesville, Indiana 47006. Defendant CRUM TRUCKING INC. may be




Plaintiff s Original Petition and Request for Disclosure   -   Page 2
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 4 of 10




served with process by serving the Secretary of State, PO Box 12079, Austin, Texas 78711-2019

or Secretary of State James E. Rudder Building, l0l9 Brazos, Room I 05, Austin, Texas 7 87 01 .

                                      FACTS & CAUSES OF ACTION

         At    approximately 12:45 p.m.              on May 11, 2019, Plaintiff KRISTIE        LYNN

MONTGOMERY was traveling northbound on Interstate 35 in Belton, Bell County, Texas, when

a vehicle slowed for traffic ahead. Defendant PHILLIP OSCAR KING attempted to avoid the

vehicle but was unable to do so due to his negligent operation of a motor vehicle. Defendant

KING'S vehicle struck several vehicles before it jackknifed and left the road. In the following

attempts to avoid Defendant KING'S vehicle, Defendant CARY A. SEBASTIAN'S vehicle struck

another vehicle and propelled that vehicle into Plaintifls vehicle. Defendant       PHILLP OSCAR

KING and Defendant CARY A. SEBASTIAN, failed to control their speed, and failed to keep              a


proper lookout causing this crash. The collisions caused by Defendant PHILLP OSCAR KING

and CARY       A. SEBASTIAN          subjected Plaintiff to tremendous force, and caused her to suffer

serious bodily injury.


         A. NEGLIGENCE             OF   PHILLP OSCAR KING

         Defendant PHILLIP OSCAR KING was negligent in various acts and omissions, which


negligence was the proximate cause of the occurrence(s) in question. Defendant's negligence

included, but is not limited to, the following:


         1.       Failure to keep a proper lookout;

         2.       Failure to timely apply brakes;

         3.       Failure to control the vehicle;

         4.       Failure to act andlor respond in a reasonable manner;



Plaintiff s Original Petition and Request for Disclosure   -   Page 3
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 5 of 10




          5.       Failure to control his speed.


          Each of the foregoing acts of negligence was the proximate cause of the collision in

 question and the injuries and damages of Plaintiff.


          B.   CAUSES OF ACTION AGAINST MICHAEL LOONEY TRUCKING LLC


          At the time of the occurrence made the basis of this suit, Defendant PHILLP OSCAR

 KING was acting within the course and scope of his employment with MICHAEL LOONEY

 TRUCKING LLC, making MICHAEL LOONEY TRUCKING LLC liable for the negligent acts

of Defendant PHILLIP OSCAR KING under the doctrine of respondeat superior.Plaintiff would

further show that as Defendant PHILLIP OSCAR KING was operating a motor vehicle owned by

MICHAEL LOONEY TRUCKING LLC, there is a legal presumption that Defendant PHILLIP

OSCAR KING was acting within the course and scope of MICHAEL LOONEY TRUCKING

LLC's business while operating the vehicle.                See Robertson   v. Tank Lines, 468 S.W.2d 354,357

(Tex. 1971).


         Plaintiff would further show that on the occasion in question, and immediately prior

thereto, Defendant MICHAEL LOONEY TRUCKING LLC was guilty of negligent entrustment,

and knew or should have known that Defendant PHILLP OSCAR KING was a negligent,

reckless, or incompetent driver.


         Plaintiff would further show, in addition or in the alternative, that Defendant MICHAEL

LOONEY TRUCKING LLC is liable to Plaintiff for the negligent hiring and training of Defendant

PHILLP OSCAR KING. Defendant MICHAEL LOONEY TRUCKING LLC's                                        employees

regularly operate motorvehicles on its behalf. Defendant MICHAEL LOONEY TRUCKING LLC

therefore owed a duty to people on Texas roads and highways to hire, supervise, train, or retain


Plaintiff s Original Petition and Request for Disclosure   -   Page 4
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 6 of 10




 competent employees. MICHAEL LOONEY TRUCKING LLC breached that duty by hiring

 someone it knew, or should have known, would be a negligent, reckless, or incompetent driver.

MICHAEL LOONEY TRUCKING LLC further breached its duty to Plaintiff by failing to

adequately train and/or supervise Defendant PHILLP OSCAR KING regarding the operation                  of

its motor vehicles. Defendant MICHAEL LOONEY TRUCKING LLC's negligent hiring and

failure to adequately train andlor supervise Defendant PHILLP OSCAR KING was a proximate

cause of the accident and       Plaintiff   s damages in this case.


         C. NEGLIGENCE OF CARY A. SEBASTIAN

         Defendant CARY          A. SEBASTIAN          was negligent in various acts and omissions, which

negligence was the proximate cause of the occurrence(s) in question. Defendant's negligence

included, but is not limited to, the following:


              1.   Failure to keep a proper lookout;

              2.   Failure to timely apply brakes;

              3.   Failure to control the vehicle;

              4.   Failure to act and/or respond in a reasonable manner;

              5.   Failure to control his speed.


         Each of the foregoing acts of negligence was the proximate cause of the collision in

question and the injuries and damages of Plaintiff.


         D. CAUSES OF ACTION AGAINST CRUM TRUCKING INC.

         At the time of the occurrence             made the basis       of this suit,   Defendant CARY A.

SEBASTIAN was acting within the course and scope of his employment with CRUM TRUCKING




Plaintiff s Original Petition and Request for Disclosure   -   Page 5
       Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 7 of 10




 INC., rnaking CRUM TRUCKING INC. liable for the negligent acts of Defendant CARY A.

 SEBASTIAN under the doctrine of respondeat superior. Plaintiff would further show that                            as


 Defendant CARY A. SEBASTIAN was operating a motor vehicle owned by CRUM TRUCKING

 INC., there is a legal presumption that Defendant CARY A. SEBASTIAN was acting within the

 course and scope            of CRUM TRUCKING INC.'s                        business while operating the vehicle. See

 Robertson v. Tank Lines,468 S.W.2d354,357 (Tex. 1971).


            Plaintiff would further show that on the occasion in question, and immediately prior

thereto, Defendant CRUM TRUCKING INC. was guilty of negligent entrustment, and knew or

should have known that Defendant CARY                              A.   SEBASTIAN was a negligent, reckless, or

incompetent driver.


            Plaintiff would further show, in addition or in the alternative, that Defendant CRUM

TRUCKING INC. is liable to Plaintiff for the negligent hiring and training of Defendant CARY

A. SEBASTIAN.               Defendant CRUM TRUCKING INC.'s employees regularly operate motor

vehicles on its behalf. Defendant CRUM TRUCKING INC. therefore owed a duty to people on

Texas roads and highways                to hire, supervise, train, or retain competent employees. CRUM

TRUCKING INC. breached that duty by hiring someone it knew, or should have known, would

be a negligent, reckless, or incompetent driver.               CRUM TRUCKING INC. further breached its duty

to Plaintiff by failing to adequately train andlor supervise Defendant CARY A. SEBASTIAN

regarding the operation of its motor vehicles. Defendant CRUM TRUCKING INC.'s negligent

hiring and failure to adequately train and/or supervise Defendant CARY A. SEBASTIAN was                            a

proximate cause of the accident and Plaintiff s damages in this case.




Plaintiff   s   Original Petition and Request for Disclosure   -   Page 6
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 8 of 10




                                                   DAMAGBS

            As a direct and proximate result of the occurrence made the basis of this lawsuit, and

 Defendants' acts as described herein, Plaintiff was caused to suffer and to endure anxiety, pain,

 and illness resulting in damages more        fully   set   forth below.


            A.     DAMAGBS FOR KRISTIE LYNN MONTGOMERY


         KRISTIE LYNN MONTGOMERY suffered the following damages:


         a.       Reasonable medical care and expenses               in the past. These expenses were incurred
                  by Plaintiff for the necessary care and treatment of the injuries resulting from the
                  accident;
         b.       Reasonable and necessary medical care and expenses which               will, in all reasonable
                  probability, be incurred in the future;
         c.       Physical pain and suffering in the past;
         d.       Physical pain and suffering which, in reasonable probability, will be suffered in the
                  future;
         e.       Mental anguish in the past;
         f.       Mental anguish which, in reasonable probability, will be suffered in the future;
         ('       Physical impairment in the past;
         Þ.

         h.       Physical impairment which, in reasonable probability, will be suffered in the future;
                  Loss of eamings in the past; and

        J         Loss of earning capacity which, in reasonable probability, will be incurred in the
                  future.


         B.       RULE 47 STATEMENT ON DAMAGES


         By reason of the above, Plaintiff has suffered losses and damages in a sum within the

jurisdictional limits of the Court and for which this lawsuit is brought. In accordance with Texas




Plaintiff s Original Petition and Request for Disclosure -Page   7
        Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 9 of 10




 Rule of Civil Procedure 47, Plaintiff seeks monetary relief over $200,000.00 but not more than

 $   1,000,000.00.


                                       REQUEST FOR DISCLOSURE

           Pursuant to and in accordance with Rule 194 of the Texas Rules of Civil Procedure, you

are requested to disclose, within (50) days of service hereof, the information or material described

in Rule 19a.2@)-(l).

                                                     PRAYER

          V/HEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that Defendants

be cited to appear and answer herein, and that upon a final hearing of the cause, judgment be

entered for Plaintiff against Defendants, jointly and severally, for damages in an amount within

the   jurisdictional limits of the Court; together with prejudgment interest (from the date of the injury

through the date ofjudgment) at the maximum rate allowed by law; post-judgment interest at the

legal rate; and such other and further relief to which Plaintiff may be entitled at law or in equity.

                                                       Respectfully submitted,

                                                       TUB McGurRE FIRM' P.C.
                                                       102 N. College St., Suite 301
                                                       Tyler, Texas 75702
                                                       Telephone : 903 -630-7 154
                                                       Facsimile: 903-630-7 l7 3
                                                       shane@ mc guire firm. com




                                                                        MC
                                                                 Bar No: 2405




Plaintiffls Original Petition and Request for Disclosure   -   Page 8
      Case 6:20-cv-00991-ADA-JCM Document 1-3 Filed 10/21/20 Page 10 of 10




                                                       Law Orurcn Or KBIIH MU,LBR
                                                       100 E. Ferguson, Suite 101
                                                       Tyler, Texas 75702
                                                       (e03)se7-4090
                                                       (e03)s97-3692
                                                       keith@5974090.net




                                                       KEITH MILLER
                                                                            t,
                                                             No: 14093750
                                                       State Bar
                                                       ATTORNEYS F'OR PLAINTIFF




Plaintiff s Original Petition and Request for Disclosure   -   Page 9
